30 So. 3d 689 (2010)
Geoffrey H. ANDERSON, Appellant,
v.
Carolyn R. ANDERSON, Appellee.
No. 1D09-4636.
District Court of Appeal of Florida, First District.
March 25, 2010.
Geoffrey H. Anderson, pro se, Appellant.
Chris DelMarco, Tallahassee, for Appellee.
PER CURIAM.
Upon consideration of the appellant's response to the Court's orders of October 16, 2009, and December 10, 2009, the Court has determined that claims disposed of by the lower tribunal in the order on appeal, (Count I for false accusation, Count II for defamation, Count III for scheme to defraud, and Count V for perjury), are inextricably intertwined with those claims left pending (Count IV for theft and Count VI for intentional infliction of emotional distress). Therefore, the August 21, 2009, Order on Defendant's Motion to Dismiss does not constitute a partial final judgment subject to immediate review pursuant to Florida Rule of Appellate Procedure 9.110(k). Accordingly, the appeal is hereby dismissed as premature. In light of the dismissal, all pending motions are denied as moot.
DISMISSED.
WOLF, WEBSTER, and THOMAS, JJ., concur.